          Case 2:19-cv-04347-JJT Document 23-1 Filed 07/15/19 Page 1 of 2



 1
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6
                              FOR THE DISTRICT OF ARIZONA
 7
     Alliance of Christian Leaders of the East          No. 2:19-cv-04347-JJT
 8
     Valley; Magdalena Schwartz, in her
 9   individual capacity and as president pastor of     ORDER EXTENDING RESPONSE
     Alliance of Christian Leaders of the East          DEADLINES FOR DEFENDANTS
10   Valley; Iglesia Alfa y Omega; Elias Garcia, in     JENNIFER HARRISON, SEAN
     his individual capacity and as pastor of Iglesia   HARRISON, JEREMY BRONAUGH,
11                                                      MICHAEL PAVLOCK AND
     Alfa y Omega; Iglesia Monte Vista; Angel
12   Campos, in his individual capacity and as          EDUARDO JAIME
     pastor of Iglesia Monte Vista; Iglesia Nueva
13
     Esperanza; Iglesia Apostolica; Helping with
14   All My Heart, Inc., an Arizona non-profit
     corporation; Cristobal Perez, in his individual
15   capacity and as pastor of Iglesia Apostolica
16   De La Comunidad; Iglesia Cristiana El Buen
     Pastor; Hector Ramirez, in his individual
17   capacity and as pastor of Iglesia Cristiana El
     Buen Pastor; Terence Driscoll,
18
19                        Plaintiffs,
     v.
20
21   Patriot Movement AZ; AZ Patriots; Jennifer
     Harrison; Sean Harrison; Lesa Antone;
22   Russell Jaffe; Jeremy Bronaugh; Antonio
     Foreman; Laura Damasco; Tami Jo Garver;
23
     Michael Pavlock; “Brandi Payne”; Jane Roe;
24   “Eduardo Jaime”; John Does 1 & 2,
25                        Defendants.
26
              Pursuant to the parties’ Joint Motion to Extend Response Deadlines, and good
27
     cause appearing,
28
       Case 2:19-cv-04347-JJT Document 23-1 Filed 07/15/19 Page 2 of 2



 1         IT IS HEREBY ORDERED extending the deadline for Defendants Jennifer
 2
     Harrison, Sean Harrison, Jeremy Bronaugh, Michael Pavlock and Eduardo Jaime to
 3
     respond to Plaintiffs’ Complaint to August 30, 2019.
 4
 5         DONE IN OPEN COURT this ___ day of ___________, 2019.

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
